       Case 6:20-cv-01336-JAR-JPO Document 1 Filed 12/02/20 Page 1 of 9




Robert P. Burns, #12227
ROBERT P. BURNS, P.A.
2400 N. Woodlawn Blvd., Suite 215
Wichita, Kansas 67220-3956
(316) 613-2500
rburns@rpbconstructionlaw.com


                     UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF KANSAS


UNITED STATES OF AMERICA                             )
EX REL.                                              )
DYNAMIC NETWORKS, LLC,                               )
a Wyoming Limited Liability Company,                 )
                                                     )
                              Plaintiff,             )
                                                     )
vs.                                                  )      Case No.
                                                     )
FORTIS NETWORKS, INC., a foreign                     )
corporation; and                                     )
ALLIED WORLD INSURANCE COMPANY,                      )
a foreign insurance company,                         )
                                                     )
                              Defendants.            )
                                                     )


                                           COMPLAINT

       COMES NOW the Plaintiff, United States of America, Ex rel. Dynamic Networks, LLC

("Plaintiff"), by and through its counsel Robert P. Burns, of Robert P. Burns, P.A., and for its

cause of action against Defendants, hereby alleges and states as follows:
     Case 6:20-cv-01336-JAR-JPO Document 1 Filed 12/02/20 Page 2 of 9




                           JURISDICTION AND VENUE

1.     The Court has jurisdiction of the Miller Act claim asserted in this matter pursuant to

       40 U.S.C. § 3133(b). The Court also has supplemental jurisdiction over Plaintiff’s

       pendent state law claim pursuant to 28 U.S.C. § 1367(b).

2.     Venue is proper in the United States District Court for the District of Kansas, sitting

       in Wichita, Kansas, founded upon 28 U.S.C. § 1391(b)(2) and 40 U.S.C. §

       3133(b)(3)(B), because the contract between the Owner and Contractor, dated June

       14, 2018, the subcontract agreement between Dynamic Networks, LLC and

       Defendant Fortis Networks, Inc. dated January 22, 2019 ("Subcontract"), and the

       Miller Act payment bond given by Allied dated June 25, 2018 ("Bond"), were

       performed or given at Fort Riley, Kansas on the Renovations of the Tactical

       Equipment Maintenance Facilities (TEMF) Building ("Project"), located at Fort Riley

       U.S. Army Base in Riley County, Kansas.



                                          THE PARTIES

3.     Plaintiff Dynamic Networks, LLC ("Dynamic") is a Wyoming limited liability

       company duly formed and existing under the laws of the State of Wyoming, with its

       principal place of business located in Phoenix, Arizona.        Dynamic is properly

       registered with the Kansas Secretary of State and is lawfully registered to conduct

       business in the state of Kansas, including the work that was performed under the

       Subcontract.




                                            2
          Case 6:20-cv-01336-JAR-JPO Document 1 Filed 12/02/20 Page 3 of 9




     4.      Defendant Fortis Networks, Inc. ("Fortis") is believed to be a foreign corporation

             with principal place of business in Phoenix, Arizona. Upon information and belief,

             Fortis is not lawfully registered to conduct business in the state of Kansas. Fortis may

             be served with process by serving the Statutory Agent Clarence McAllister at 4108 E.

             Air Lane, Phoenix, Arizona 85034.

     5.      Defendant Allied World Insurance Company ("Allied") is believed to be a foreign

             insurance company with principal place of business in New York, New York.

             Defendant Allied is authorized to conduct business in the state of Kansas and can be

             served with process by serving the Registered Agent Karen Colonna at Allied World

             Assurance, 199 Water Street, 24th Floor, New York, New York 10038. Allied may

             also be served at 1690 New Britain Ave., Ste. 1, Farmington, CT 06032.



                                      PROCEDURAL REQUIREMENTS

     6.      All conditions precedent for bringing and maintaining this lawsuit have been

             performed and/or have occurred.



                               ALLEGATIONS COMMON TO ALL COUNTS

7.        This case arises out of Defendant Fortis' failure to pay for services rendered and materials

          provided under the Subcontract.

8.        The Subcontract amount is $697,980.00.

9.        On information and belief, Defendant Fortis entered into a written prime contract with the

          United States of America, Department of the Army, Contract No. W912DQ17D4016,


                                                   3
      Case 6:20-cv-01336-JAR-JPO Document 1 Filed 12/02/20 Page 4 of 9




      Renovations of the Tactical Equipment Maintenance Facilities (TEMF) Building, 7740

      Apennines Dr., Fort Riley, Kansas ("Prime Contract").

10.   On information and belief, Defendant Fortis, together with Defendant Allied, duly

      executed and delivered to the United States of America a Miller Act payment bond (Bond

      No. S001-6826 dated June 25, 2018) for the protection of all persons supplying labor and

      materials in the prosecution of the work provided under the Prime Contract.

11.   The Miller Act payment bond was executed in accordance with the provisions of 40

      U.S.C. § 3131(b), and carries a penal sum of $3,830,294.

12.   A true and correct copy of the Miller Act payment bond is attached hereto as Exhibit A.

13.   On or about January 22, 2019, Plaintiff Dynamic and Defendant Fortis executed the

      Subcontract to provide certain labor and materials in the construction of the Project.

14.   A true and accurate copy of the Subcontract is attached hereto as Exhibit B.



                                        COUNT I
                       THE MILLER ACT, 40 U.S.C. § 3131, et seq.
                         (As to Allied World Insurance Company)

15.   Plaintiff Dynamic incorporates by reference all the allegations contained in paragraphs

      numbered 1 through 14 as if fully stated herein.

16.   The provisions of the Miller Act, 40 U.S.C. § 3131, et seq., are applicable to this lawsuit,

      and Plaintiff Dynamic is within the class of parties intended to be protected by the

      provisions of the Miller Act.

17.   Between January 22, 2019 and December 6, 2019, at the special instance and request of

      Defendant Fortis and pursuant to the Subcontract, Plaintiff Dynamic provided labor and


                                               4
      Case 6:20-cv-01336-JAR-JPO Document 1 Filed 12/02/20 Page 5 of 9




      materials for the Project, which were incorporated into Defendant Fortis' work under its

      Prime Contract with the United States Department of the Army.

18.   Defendant Fortis has failed and/or refused to pay for labor and materials that were

      supplied by Plaintiff Dynamic.

19.   The unpaid balance due and owing to Plaintiff Dynamic is $414,165.03, exclusive of

      interest, costs and attorney's fees.

      WHEREFORE, the United States of America, on behalf of and for the use and benefit

of Dynamic Networks, LLC, prays for judgment against Defendant Allied World Insurance

Company as follows:

A.    The Defendant pay all damages in the approximate amount of $414,165.03;

B.    The Defendant pay all costs, fees and expenses for bringing and maintaining this action,

      including all attorney's fees;

C.    The Defendant pay prejudgment interest at the statutory rate from the date the damages

      were liquidated and certain to the date of judgment, and post-judgment interest at the

      statutory rate from the date of judgment until paid; and

D.    For such other and further appropriate relief as this Court deems just, equitable and

      proper.



                                          COUNT II
                                  BREACH OF CONTRACT
                                  (As to Fortis Networks, Inc.)

20.   Plaintiff Dynamic incorporates by reference all the allegations contained in paragraphs

      numbered 1 through 19 as if fully stated herein.


                                               5
      Case 6:20-cv-01336-JAR-JPO Document 1 Filed 12/02/20 Page 6 of 9




21.   On January 22, 2019, Plaintiff Dynamic and Defendant Fortis executed the Subcontract

      to provide certain labor and materials in the construction of the Project.

22.   Under the terms and conditions of the Subcontract, Plaintiff Dynamic agreed to provide

      certain labor and materials for the construction of the Project and Defendant Fortis agreed

      to compensate the Plaintiff pursuant to the terms and conditions of the Subcontract.

23.   On or about September 16, 2019, Defendant Fortis made a partial progress payment in

      the form of five (5) joint checks to Plaintiff Dynamic and various of Plaintiff's sub-

      subcontractors and suppliers. The total of all five (5) of said joint checks was the sum of

      $102,214.00.

24.   At a date unknown to Plaintiff Dynamic, Plaintiff Dynamic, upon information and belief,

      believes Defendant Fortis or its payment bond surety, Allied, made an additional direct

      payment to another subcontractor of Plaintiff's on the Project. Said payment was in the

      amount of $181,600.97.

25.   As a result of the payments referred to in the two preceding paragraphs, the balance due

      and owing on the Subcontract from Defendant Fortis to Plaintiff Dynamic is

      $414,165.03.

26.   Defendant Fortis has failed and refuses to pay the outstanding balance, which is an

      amount in the approximate amount of $414,165.03.

27.   As of the date of filing its Complaint, Plaintiff Dynamic has not been fully compensated

      for all labor and materials provided for the construction of the Project, and despite proper

      notice and demand the Defendant Fortis continues to refuse to pay the outstanding

      balance.


                                                6
      Case 6:20-cv-01336-JAR-JPO Document 1 Filed 12/02/20 Page 7 of 9




28.   At all times relevant hereto, Plaintiff Dynamic has fully complied with the terms and

      conditions of the Subcontract.

29.   As a direct and proximate result of Defendant Fortis' breach of contract, Plaintiff

      Dynamic has been damaged in the approximate amount of $414,165.03.

      WHEREFORE, Plaintiff Dynamic prays for judgment against Defendant Fortis as

      follows:

A.    The Defendant pay all damages, which are in the approximate amount of $414,165.03;

B.    The Defendant pay all costs, fees and expenses for bringing and maintaining this action,

      including all attorney's fees;

C.    The Defendant pay prejudgment interest at the statutory rate from the date the amount

      due and owing under the Subcontract first became due (January 5, 2020), and post-

      judgment interest at the statutory rate from the date of judgment until paid; and

D.    For such other and further appropriate relief as this Court deems just, equitable and

      proper.



                                COUNT III
        KANSAS FAIRNESS IN PUBLIC CONSTRUCTION CONTRACT ACT
                           K.S.A. 16-1901, et seq.

30.   The allegations set forth above in paragraphs 1-29 are incorporated by reference in this

      Count III as if set forth in full herein.

31.   The Subcontract between the parties is subject to the provisions of the Kansas Fairness in

      Public Construction Contract Act, K.S.A. 16-1901, et seq. (the "Act").




                                                  7
       Case 6:20-cv-01336-JAR-JPO Document 1 Filed 12/02/20 Page 8 of 9




32.    Under the Act, the remaining outstanding balance due and owing under the Subcontract is

       undisputed and is payable by Defendants to Plaintiff.

33.    Under the Act, Plaintiff is entitled to recover statutory interest at the rate provided in the

       Act, 18% per annum.

34.    Under the Act, the amount of statutory interest Plaintiff is entitled to recover through and

       including November 30, 2020 is the sum of $67,401.10. In addition, the per diem interest

       on the amount due and on and after December 1, 2020 is the sum of $204.25 per day until

       said amount is paid in full.

35.    Under the Act, Plaintiff is entitled to recover its reasonable attorney's fees for bringing

       this action to enforce the provisions of the Act in connection with the Subcontract

       between the parties. Such amount will be presented and proven at the trial of this case.

       WHEREFORE, Plaintiff prays for judgment against Defendants, on a joint and several

basis, in the principal amount of $414,165.03, plus interest at 18% per annum as required by

K.S.A. 16-1901, et seq., its reasonable attorney's fees as required by K.S.A. 16-1901, et seq.,

along with all other costs and expenses incurred by Plaintiff in connection with this action and

for such other and further relief as the Court may deem just and proper.




                                                 8
        Case 6:20-cv-01336-JAR-JPO Document 1 Filed 12/02/20 Page 9 of 9




                                          Respectfully Submitted,



                                          s/ Robert P. Burns
                                          Robert P. Burns, #12227
                                          Robert P. Burns, P.A.
                                          2400 N. Woodlawn Blvd., Suite 215
                                          Wichita, Kansas 67220-3956
                                          (316) 613-2500
                                          rburns@rpbconstructionlaw.com
                                          Attorneys for Plaintiff
                                          United States of America Ex rel.
                                          Dynamic Networks, LLC



                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff United States of America Ex rel. Dynamic Networks, LLC designates Wichita,

Kansas as the place of trial.


                                          Respectfully Submitted,



                                          s/ Robert P. Burns
                                          Robert P. Burns, #12227
                                          Robert P. Burns, P.A.
                                          2400 N. Woodlawn Blvd., Suite 215
                                          Wichita, Kansas 67220-3956
                                          (316) 613-2500
                                          rburns@rpbconstructionlaw.com
                                          Attorney for Plaintiff
                                          United States of America Ex rel.
                                          Dynamic Networks, LLC




                                             9
